DETAILED ACTION
1.	This communication is in response to the Application filed on 10/22/2019. Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 103
2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier, et al. (US 20160314106; hereinafter CARRIER) in view of Shao, et al. (US 20090132907; hereinafter SHAO).
As per claim 1, CARRIER (Title: Automated correction of natural language processing systems) discloses “A computer-implemented method for ascribing ground truth performance to annotation blocks (CARRIER, [0050], measure the accuracy of NLP components by comparing annotations performed by the NLP components with ground truth annotations performed by humans), the method comprising: 
receiving, by a processing device, a ground truth associated with [ a domain cartridge ], the domain cartridge comprising a plurality of [ hierarchical layers ] (CARRIER, [0050], ground truth annotations performed by humans; [0051], the initial concept annotator annotates items according to the NLP system's domain; [0053], data that may be used to identify false negatives include .. terms that align with detected concepts within an ontology (for example, domain-specific semantic types or other relationships)); and  
analyzing, by the processing device, annotation blocks in the plurality of [ hierarchical layers ] of the domain cartridge in relation to data present in the ground truth to detect any errors in a set of natural language processing annotators (CARRIER, [Abstract], automatically detects natural language processing (NLP) system annotation errors; [0050], comparing annotation blocks’ which can be broadly interpreted> performed by the NLP components), wherein the analyzing comprises: 
computing a recall score, a precision score, and an F1 score for each annotation block in a lowest level layer of the plurality of hierarchical layers (CARRIER, [0050], calculating, for example: (i) recall; (ii) precision; and/or (iii) an f-score (which considers both recall and precision) <applicable to any layer>); 
determining whether an error is detected [ at the lowest level layer of the plurality of hierarchical layers ] based at least in part on the recall score, the precision score, and the F1 score (CARRIER, [Abstract], automatically detects natural language processing (NLP) system annotation errors); and 
terminating the analyzing responsive to determining that the error is detected at the lowest level layer of the plurality of hierarchical layers (CARRIER, [0008], automatically detect annotation errors and correspondingly update NLP annotators to prevent future erroneous annotations <read on ‘terminating the analyzing’ and any related action per system design choice>).” 
CARRIER does not expressly disclose “a domain cartridge .. hierarchical layers .. at the lowest level layer of the plurality of hierarchical layers ..” However, the limitation is taught by SHAO (Title: Annotation Structure for Web Pages, System and Method for Annotating Web Pages). 
In the same field of endeavor, SHAO teaches: [0007] “The XML-based vector graphic annotation includes an annotation layer created by the user. Each user can build his/her own annotation layer on the same web page such that multiple layers of vector graphic annotation layers overlay on the same bottom layer web page <read on ‘hierarchical layers’ which can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of SHAO in the system taught by CARRIER to enable hierarchical annotation layers such as for users to create their own annotation layers on top of a common bottom-layer annotator.
As per Claim 2 (dependent on claim 1), CARRIER in view of SHAO further discloses “repeating the analyzing at a next higher level layer of the plurality of hierarchical layers responsive to determining that the error is not detected at the lowest level layer of the plurality of hierarchical layers (CARRIER, [Abstract], automatically detects natural language processing (NLP) system annotation errors; SHAO, [0007], Each user can build his/her own annotation layer on the same web page such that multiple layers of vector graphic annotation layers overlay on the same bottom layer web page <applying the ready mechanism of detecting annotation errors in any layer under any condition is a system design choice>).”  
Claim 3 (dependent on claim 2), CARRIER in view of SHAO further discloses “wherein repeating the analyzing at a next higher level layer of the plurality of hierarchical layers is performed iteratively until it is determined that the error is detected (CARRIER, [Abstract], automatically detects natural language processing (NLP) system annotation errors <applying the ready mechanism of detecting annotation errors in any manner including iteratively is a system design choice>).”  
As per Claim 4 (dependent on claim 1), CARRIER in view of SHAO further discloses “computing a total recall score, a total precision score, and a total F1 score for the domain cartridge across each of the plurality of hierarchical layers (CARRIER, [0050], calculating, for example: (i) recall; (ii) precision; and/or (iii) an f-score (which considers both recall and precision) <using the readily calculated scores in any manner including adding them together for total scores is a system design choice>; SHAO, [0007], multiple layers of vector graphic annotation layers overlay on the same bottom layer web page).”  
As per Claim 5 (dependent on claim 1), CARRIER in view of SHAO further discloses “wherein the detected error is a false positive (CARRIER, [0008], to correct false positive and false negative annotation errors).”  
As per Claim 6 (dependent on claim 1), CARRIER in view of SHAO further discloses “wherein the detected error is a false negative (CARRIER, [0008], to correct false positive and false negative annotation errors).”  
As per Claim 7 (dependent on claim 1), CARRIER in view of SHAO further discloses “wherein the plurality of hierarchical layers are each generated by a different annotator of the set of natural language processing annotators (SHAO, [0007], Each user can build his/her own annotation layer on the same web page such that multiple layers of vector graphic annotation .”
Claims 8-14 (similar in scope to claims 1-7) are rejected under the same rationale as applied above for claims 1-7. CARRIER also teaches: [0010] “memory” and [0014] “processor.”
Claims 15-20 (similar in scope to claims 1-6) are rejected under the same rationale as applied above for claims 1-6. CARRIER also teaches: [0010] “memory” and [0014] “processor.”
Specification [0074] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
 				Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/FENG-TZER TZENG/	4/15/2021

Primary Examiner, Art Unit 2659